E-FILED 2021 APR 28 2:30 PM LINN - CLERK OF DISTRICT COURT

IN THE LOWA DISTRICT COURT IN AND FOR LINN COUNTY

 

TONYAMARIE ADAMS, individually and
on behalf of A.H., her minor son,
No.
Plaintiff,
vs.
CITY OF CEDAR RAPIDS, IOWA and PETITION AT LAW &
NATHAN TRIMBLE, JURY DEMAND
Defendants.

 

 

Plaintiff TonyaMarie Adams, individually and on behalf of A.H., her minor son, for

her Petition at Law, states:

I Plaintiff TonyaMarie Adams is a Linn County, Iowa resident and the mother
of A.H., a minor.

2. A.H. is a 13-year-old black male.

3: Defendant City of Cedar Rapids, Iowa is a Linn County municipal corporation
organized under Iowa law.

4, Defendant Nathan Trimble is employed by the City of Cedar Rapids and its Police
Department (CRPD).

5. On or about the early morning hours of August 12, 2020, A.H. was lawfully in
the backyard of a friend’s house in Cedar Rapids.

6. On information and belief, in the same general area at the same time, CRPD
officers were searching for young males believed to be involved in the theft of an automobile.

Ts A.H, had no involvement in the automobile theft nor any related illegal

activities.

Page 1 of 5
CaseCh 2d -h2DG0SG0053V-Mdéumbot dagen Ze dra? @2/P 7 /RagePAagé 1 of 5

 
E-FILED 2021 APR 28 2:30 PM LINN - CLERK OF DISTRICT COURT

8. The CRPD and Trimble deployed a police canine to search for and apprehend
the young black male suspects believed to be involved in the automobile theft.

9, The police canine handled by Trimble has on at least one prior occasion
attacked a citizen without provocation or command.

10. ‘Trimble failed to adequately control the police canine as it sporadically darted
throughout a residential neighborhood.

11. The police canine encountered A.H. and attacked him without command or
provocation,

12. The police canine latched onto A.H.’s arm and refused to release his arm
despite being commanded to do so by Trimble.

13. CRPD officers forcefully arrested A.H. and threatened him with numerous
charges for conduct which he was not affiliated with nor involved.

14. CRPD officers assumed A.H. was involved in the nearby criminal activity
simply by virtue of his race and appearance as a 18-year-old black male.

15. CRPD officers did not conduct any investigation or seek any additional
information before searching, detaining, and arresting A.H.

16. | CRPD officers wrongfully told medical personnel at St. Luke’s Hospital that A.H.
“was in a car that was involved in a pursuit which resulted in a foot pursuit,”

17. After being treated for his injuries, A.H. was released from CRPD custody and
has not been charged with any criminal activity.

18. The police canine attack and arrest of A.H. caused him physical and emotional
injuries and damages which exceed the jurisdictional minimum of this Court.

19. A.H.’s injuries and damages have caused TonyaMarie Adams a loss of

consortium,

Page 2 of 5
CaseCh?é -h2DG@0SG0058V-MédumbotdrzenFi2edhIee @2/2 7 RagPagé 2 of 5

 
E-FILED 2021 APR 28 2:30 PM LINN - CLERK OF DISTRICT COURT

Count I: Excessive Force

20. Plaintiff incorporates paragraphs 1—19 of this Petition as if set forth fully herein.

Zi. CRPD officers, including Trimble, used excessive force in deploying a police
canine and forcefully arresting A.H.

22. CRPD officers violated A.H.’s right to be free from the use of excessive force by
law enforcement personnel as guaranteed by Fourth and Fourteenth Amendments to the United
States Constitution, as enforced through 42 United States Code section 1983, and Article I,
Section Right, of the lowa Constitution,

23. The excessive force used by CRPD officers was a cause of the injuries and
damages sustained by A.H.

24, The conduct of the CRPD officers amounted to a reckless disregard for the rights

and/or safety of others, including A.H., thus giving rise to a claim for punitive damages.

Wherefore, Plaintiff TonyaMarie Adams, individually and on behalf of A.H., her minor
son, respectfully requests the Court enter judgment against Defendants Nathan Trimble and
the City of Cedar Rapids for the full extent of their injuries and damages, punitive damages,

and attorney fees, plus interest and costs as allowed by law.

Count IL Race Discrimination
25. Plaintiff mcorporates paragraphs 1-24 of this Petition as if set forth fully herein.
26. CRPD officers violated A.H.’s right to be free from racial profiling and
discrimination as guaranteed by the Thirteenth Amendment to the United States Constitution,
and Article I, Section Twenty-Three, of the Iowa Constitution, and 42 United States Code
sections 1981 and 1982.
27. The racial profiling and the resulting excessive force and arrest of A.H. was a

cause of the injuries and damages sustained by A.H.

Page 3 of 5
CaseCheé -h2DG@0SG00538V-MédumebotdrzenFi2edhiee @2/2 7 RagPagé B of 5

 
E-FILED 2021 APR 28 2:30 PM LINN - CLERK OF DISTRICT COURT

28. he conduct of the CRPD officers amounted to a reckless disregard for the rights

and/or safety of others, including A.H., thus giving rise to a claim for punitive damages.

Wherefore, Plaintiff TonyaMarie Adams, individually and on behalf of A.H., her minor
son, respectfully requests the Court enter judgment against Defendants Nathan Trimble and
the City of Cedar Rapids for the full extent of their injuries and damages, punitive damages,

and attorney fees, plus interest and costs as allowed by law.

Count IT: Strict Liability
29. Plaintiffincorporates paragraphs 1—28 of this Petition as if set forth fully herein.
30. The City of Cedar Rapids and/or Trimble were the owner(s) of the police canine
which attacked A.H.
31. Pursuant to Iowa Code section 351.28, the City of Cedar Rapids and/or Trimble

are strictly liable for the injuries and damages caused by the police canine.

Wherefore, Plaintiff TonyaMarie Adams, individually and on behalf of A.H., her minor
son, respectfully requests the Court enter judgment against Defendants Nathan Trimble and
the City of Cedar Rapids for the full extent of their injuries and damages, plus interest and

costs as allowed by law.

Count IV: Negligence
32. Plaintiff incorporates paragraphs 1—31 of this Petition as if set forth fully herein.
33. CRPD officers, including Trimble, have a duty to exercise reasonable care in law
enforcement activities.
34. Trimble and other CRPD officers breached this duty and were negligent in
training the police canine, deploying the police canine, controlling the police canine, and/or

detaining and arresting A.H.

Page 4 of 5
CaseChd -h2DG0SG0058V- Médtumeot argent Redhiae @2/2 7 RagPagé 4 of 5

 
E-FILED 2021 APR 28 2:30 PM LINN - CLERK OF DISTRICT COURT

35. The negligence of Trimble and other CRPD officers was a cause of A.H,’s injuries

and damages.

Wherefore, Plaintiff TonyaMarie Adams, individually and on behalf of A.H., her minor
son, respectfully requests the Court enter judgment against Defendants Nathan Trimble and
the City of Cedar Rapids for the full extent of their injuries and damages, plus interest and

costs as allowed by law.

Jury Demand
Plaintiff TonyaMarie Adams, individually and on behalf of A.H., her minor son,

requests a trial by jury.

PICKENS, BARNES & ABERNATHY

By B~HL_ Kaopo—

Matthew G. Novak aT0005897
Bradley J. Kaspar AT0012308

1800 First Avenue NE, Suite 200
P.O. Box 74170

Cedar Rapids, lowa 52407-4170
PHONE: (819) 366-7621

FAX: (319) 366-3158

EMAIL: mnovak@pbalawfirm.com
EMAIL: bkaspar@pbalawfirm,com

ATTORNEYS FOR PLAINTIFF

Original filed electronically.

Page 5 of 5
CaseCh 2d -h2DG0SG0053V-Mddumbeot dagen 2 dra? @2/P 7 /RagePAgée B of 5

 
